Citation Nr: 0122388	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  95-22 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



REMAND

The veteran had active duty service from March 1949 to July 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision from the 
RO in Manchester, New Hampshire, which denied the veteran's 
claim for increased rating for rheumatoid arthritis.  The 
claims file subsequently was transferred to the RO in 
Buffalo, New York.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  Pertinent 
regulations (which implement the Act but do not create any 
additional rights) recently were promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Given that fact, as well as the need for 
further additional development, as indicated below, further 
remand of the issue on appeal is necessary.  

The evidence of record indicates that in February 1975, the 
veteran was awarded service connection for rheumatoid 
arthritis of both hands.  VA examination in January 1975 
noted that the veteran had rheumatoid arthritis, which 
involved the hands at that time.  The veteran reported having 
painful and stiff joints in both hands.  Examination of the 
hands and wrists showed that hand grip was 40 on the right 
and 20 on the left.  She had full range of motion of all 
fingers.  She had normal fists.  There was no swelling or 
tenderness of the joints.  She also had full range of motion 
of both wrists.  X-rays of the hands showed no osseous or 
articular pathology.  The diagnosis was rheumatoid arthritis 
of both hands, subjectively manifested by pain and stiffness, 
and objectively manifested by weakness and elevated 
sedimentation rate.  

VA examination in January 1981 indicates that the veteran 
reported that her hands ached at all times.  Her hands were 
often swollen.  Her arms and hands were often numb and 
aching.  Her fingers were slow and stiff.  She could no 
longer type, and buttons and snaps were done with difficulty.  
Sewing was almost impossible.  Examination of the hands 
showed no active joint involvement.  There was no redness or 
deformity at the joints.  Her rings were a little tight on 
the ring finger.  Her grip was quite good bilaterally.  
Motion was good in the fingers.  

X-rays of the left hand and wrist showed no evidence of 
actual joint abnormality.  It was noted that the carpus was 
smooth and that the ulnar and radial styloids were intact.  
There was a sharp demarcation of all carpal bones, however, 
there was some minimal juxta arthrodial bone resorption.  In 
spite of this, the joint surfaces were quite smooth.  The 
radiologist's impression was that the juxta arthrodial bone 
resorption could be due to post-menopausal osteoporosis or 
minimal hyperemia associated with arthritis.  If this were 
arthritis, however, it should have caused joint defects over 
a long period of time; no defects were noted.  The examiner's 
final diagnosis was rheumatoid arthritis of the hands, by 
history, with elevated sedimentation rate, minimal stiffness 
and minimal x-ray changes. 

A VA examination report dated in July 1998 indicates that the 
veteran was referred for examination of multiple joints, to 
include both hands and wrists, knees, shoulders, ankles, 
feet, and the spine.  She was diagnosed with generalized 
rheumatoid arthritis, by history.  The examiner noted that 
the evaluation was conducted during a period of quiescent 
symptoms.  During flare-ups of symptoms, which may occur with 
varying frequency, the physical findings could be 
significantly altered; hence, quantification of such changes 
may require examination during a flare-up.  While subsequent 
examination in November 2000 found that clinically, there was 
no evidence of rheumatoid disorder, other than perhaps the 
wrists, the above-mentioned statement of the examiner 
apparently referred to all the joints that were examined, 
which includes the wrists/hands.  Accordingly, the veteran 
should be provided with the opportunity to be evaluated 
during a period of flare-up, should she so desire.  She 
should also be advised that she may submit any private 
medical records, to include any medical evaluations conducted 
during flare-ups.

The Board also notes VA examination report, dated in November 
2000, states that the veteran had rheumatoid disorder 
involving both wrists, which was established many years ago 
according to the claims file.  As reported above, however, 
the claims file indicates that rheumatoid arthritis was noted 
to involve the hand joints (which may have included the 
wrists).  It does not appear that references to the hands 
were in fact references to the wrist only (e.g., VA 
examinations in 1975 and 1981 make separate findings for the 
wrists and finger joints).  A review of the examination 
report in November 2000, as well as the prior examination in 
July 1998, conducted by the same examiner, appears to 
indicate that that examiner also differentiated the hand and 
the wrist.  For example, the July 1998 examination report 
notes that the veteran was being seen for examination of 
multiple joints, including both hands, wrists, shoulders, 
etc.  It was also noted that when the veteran had flare-ups, 
she experienced problems with her hands or wrists, her 
ankles, and her low back.  Moreover, the November 2000 
examiner noted the examination findings with regards to the 
wrists, as well as hands and fingers.  

Because the most recent medical evidence seems to indicate 
that the rheumatoid arthritis involves the wrists only, and 
prior medical evidence indicates rheumatoid arthritis of the 
hands (which involves additional joints), the Board finds 
that further clarification from the examiner is needed.  The 
examiner should also indicate whether any current rheumatoid 
arthritis presents itself as an active process, or as chronic 
residuals.  

To the extent necessary, the RO should arrange for the 
veteran further examination to obtain findings responsive to 
the rating criteria and reflective of the extent of 
functional loss due to pain and other factors, to include 
with repeated use or during flare-ups.  The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, may well result in a denial of the claim.  
38 C.F.R. § 3.655 (2000).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran does not report to the scheduled examination, the 
RO should obtain and associate with the record any notice(s) 
sent to her concerning such examination.    

The record also reflects that there may be additional 
outstanding pertinent records that should be obtained.  In 
this regard, the Board notes that in May 1994, the RO 
requested copies of the veteran's VA treatment records for 
the period from May 1993 to May 1994.  In May 1994, the RO 
received the veteran's treatment records for the period from 
March 1993 to April 1994.  These records indicate that in 
February 1994, the veteran was evaluated by Rheumatology, and 
diagnosed with probable degenerative joint 
disease/degenerative disc disease of the lumbo-sacral spine.  
She was given a trial of Relafen.  The treatment note 
indicates that the full note was dictated; however, the full 
dictated note is not of record.  The RO should determine if 
this record is available and if so, associate this record 
with the claims file. 

In addition, it is noted that in April 1995, the RO made an 
additional request for copies of the veteran's treatment 
records for the period from August 1994 to the present.  In 
April 1995, VA medical records for March and April 1995 were 
received.  No further request for VA medical records have 
been made.  It is noted that during VA examination in July 
1998, the veteran reported having received treatment at the 
VA (dates not specified). 

Thus, prior to arranging for the veteran to undergo further 
examination or obtaining additional medical opinion, the RO 
obtain and associate with the claims file any outstanding 
pertinent medical records, to specifically include VA 
treatment records from May 1994 to August 1994 and from April 
1995 to the present.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also assist the veteran in obtaining and associating 
with the claims file all pertinent records from any other 
source or facility identified by the veteran, as well as to 
undertake any other indicated development and/or notification 
action.  

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000.  However, the actions identified 
herein do not relieve the RO of the responsibility to ensure 
that the Act has been fully complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act.

Accordingly, this case is hereby REMANDED to the RO for the 
following:

1.  The RO should take the necessary 
steps to obtain any  outstanding VA 
medical records not already associated 
with the claims file, to include the full 
(dictated) February 1994 rheumatology 
note (if available), as well as any VA 
medical records from May 1994 to August 
1994, and April 1995 to the present, and 
associate such records with the claims 
file.  If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the veteran's 
claims file, and she and her 
representative so notified.  

2.  The veteran is also free to submit 
any pertinent medical or other records in 
her possession, and the RO should afford 
her an opportunity to do prior to obtain 
further medical opinion and/or 
examination.  The RO should also notify 
the veteran that she may submit any 
private medical records, to include any 
evaluations conducted during flare-ups.  
The RO should also notify her that she 
may be evaluated during a period of 
flare-up, should she so desire.  

3.  Once all available records pertinent 
to the above-requested development have 
been received and associated with the 
claims file, the RO should forward the 
claims file to the medical examiner who 
conducted the July 1998 and November 2000 
VA examinations for further medical 
opinion.  Specifically, the examiner is 
asked to indicate whether the veteran's 
rheumatoid arthritis presents itself as 
an active process or as chronic 
residuals.  If it is presented as chronic 
residuals, the examiner is asked to 
provide further explanation as to his/her 
opinion that rheumatoid arthritis has 
been established in only the wrists.  The 
examiner is  specifically asked to 
address the prior VA examinations, to 
include VA examinations in January 1975 
and January 1981, which indicate a 
diagnosis of rheumatoid arthritis of the 
hands.  The examiner is advised that in 
evaluating rheumatoid arthritis as 
chronic residuals, the disability is 
rated by evaluating the limitation of 
motion/function of each joint that is 
involved.  Thus, it is essential that the 
physician specify exactly which joints 
are involved.  

The complete rationale for each opinion 
expressed and conclusion reached (to 
include citation to pertinent medical 
evidence and/or authority) should be set 
forth in a typewritten report.

3.  As necessary, the RO should arrange 
for the veteran to undergo further 
medical examination of the veteran's 
rheumatoid arthritis by an appropriate 
specialist.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine 
the veteran.  All necessary tests and 
studies, to include x-rays, should be 
accomplished, and all clinical findings 
should be reported in detail.  

If the veteran's rheumatoid arthritis is 
considered to involve an active process, 
the examiner should specifically indicate 
whether the disability results in:  

(a) One or two exacerbations a year 
in a well-established diagnosis.

(b) Symptom combinations productive 
of definite impairment of health 
objectively supported by examination 
findings, or incapacitating 
exacerbations occurring 4 or more 
times a year, or a lesser number 
over prolonged periods; or,

(c) Weight loss and anemia 
productive of severe impairment of 
health or severely incapacitating 
exacerbations occurring 4 or more 
times a year or a lesser number over 
prolonged periods (to a lesser 
extent than the criteria listed 
under (d) below); or,

(d) Constitutional manifestations 
associated with active joint 
involvement that are totally 
incapacitating.

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
rheumatoid arthritis.  In addition, if 
the veteran is not evaluated during a 
flare-up, physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The examiner should make 
specific and separate findings with 
regards to the symptoms and the 
functional loss for each joint involved.  

All findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached (to include citation 
to pertinent medical evidence and/or 
authority) should be set forth in a 
typewritten report.

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

5.  To help avoid future remand, the RO 
must ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied. 

7.  After completion of the above 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.  The RO 
should consider the provisions of 
38 C.F.R. § 3.655, as appropriate.  The 
RO must provide adequate reasons and 
bases for its determinations.

8.  Unless the benefits sought on appeal 
are granted to the veteran's satisfaction, 
the RO should furnish to the veteran and 
her representative an appropriate 
supplemental statement of the case, and 
afford her the opportunity to provide 
written or other argument in response 
thereto before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp.) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



